      Case 3:00-cv-04135-MAG Document 8 Filed 02/06/20 Page 1 of 3



 1   MICHAEL COSENTINO State Bar No. 83253
     Counsel for the United States
 2   P.O. Box 129
     Alameda, CA 94501
 3
     Telephone: (510) 523-4702
 4   Facsimile: (510) 747-1640

 5   Attorney for Plaintiff
     United States of America
 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                        NORTHERN DISTRICT OF CALIFORNIA

10                                SAN FRANCISCO DIVISION

11   UNITED STATES OF AMERICA,
                                                    Case No. C00-4135 M
12                              Plaintiff,

13                  v.                              EX PARTE APPLICATION FOR WRIT
                                                    OF CONTINUING GARNISHMENT
14   JOHNNY J. ANGUIANO,

15                         Defendant,

16                              and

17   SAN FRANCISCO GIANTS,

18                        Garnishee.
     ________________________________/
19

20         The United States of America, plaintiff-judgment creditor, makes application in

21   accordance with 28 U.S.C. § 3205(b)(1) to the Court to issue an ORDER GRANT ING

22   APPLICATION FOR WRIT OF CONTINUING GARNISHMENT and thereafter for the

23   Clerk of the United States District Court to issue a W RIT OF CONTINUING

24   GARNISHMENT upon the defendant-judgment debtor JOHNNY J. ANGUIANO

25   (hereinafter “debtor”). A proposed ORDER GRANTING APPLICATION FOR WRIT

26   OF CONTINUING GARNISHMENT and a proposed WRIT OF CONTINUING

27   GARNISHMENT have been lodged concurrently along with the filing of this

28   Application.
      Case 3:00-cv-04135-MAG Document 8 Filed 02/06/20 Page 2 of 3



 1            In support of its Application, the United States asserts the f ollowing:

 2            1.        This Court entered a civil judgment in favor of the United States and

 3   against the debtor in the above-captioned action, SSN XXX-XX-1274, for a defaulted

 4   student loan in the amount of $25,761.70. A true and correct copy of the judgment is

 5   attached to and incorporated into the DECLARAT ION OF MICHAEL COSENTINO IN

 6   SUPPORT of this Application, filed herewith, as Exhibit A.

 7            2.        The debtor's last known address is 510 Cypress Avenue, San Bruno, CA

 8   94066.

 9            3.        As of the date of this Application, the debtor has paid and/or been

10   credited with a total of $4,568.30 towards the judgment debt. As a result, there is a

11   balance due of $67,018.21, which amount includes interest computed through

12   February 5, 2020.

13            4.        The United States has demanded payment of the judgment debt from

14   the debtor not less than 30 days prior to the date of this Application, and the debtor

15   has failed to satisfy the debt. A true and correct copy of the demand letter dated

16   December 12, 2019, is attached to and incorporated into the DECLARAT ION OF

17   MICHAEL COSENTINO IN SUPPORT of this Application, filed herewith, as Exhibit B.

18            5.        Based on information in its possession, the United States believes that

19   the Garnishee owes or will owe money to the debtor, and in any event has possession

20   of property (including nonexempt disposable earnings) in which the debtor has a

21   substantial nonexempt interest. The name and address of the Garnishee or the

22   Garnishee’s authorized agent is:
                                                              Attn: Payroll Department
23                                                            SAN FRANCISCO GIANTS
                                                              AT&T Park, 24 Willie Mays Plaza
24                                                            San Francisco, CA 94107

25   6.       The United States seeks the sum of 25% of the debtor’s disposable earnings to

26   be withheld from the debtor’s wages, salary, or commissions and to be applied toward

27   the judgment debt.

28            WHEREFORE, the United States of America respectfully requests the Court to

     Ex Parte Application For Writ of Continuing Garnishment, cand C00-4135 M                     2
      Case 3:00-cv-04135-MAG Document 8 Filed 02/06/20 Page 3 of 3



 1   issue its ORDER GRANTING APPLICATION FOR WRIT OF CONTINUING

 2   GARNISHMENT and requests the Clerk of the Court to issue a WRIT OF

 3   CONTINUING GARNISHMENT to the Garnishee in accordance with the Federal Debt

 4   Collection Procedures Act of 1990, 28 U.S.C. §§ 3001, et. seq.

 5                                                            Respectfully submitted,

 6   Dated: February 5, 2020
                                                                     s/s__
 7                                                            Michael Cosentino, Attorney for Plaintiff
                                                              United States of America
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Ex Parte Application For Writ of Continuing Garnishment, cand C00-4135 M                             3
     Case 3:00-cv-04135-MAG Document 8-1 Filed 02/06/20 Page 1 of 10



 1   MICHAEL COSENTINO State Bar No. 83253
     Counsel for the United States
 2   P.O. Box 129
     Alameda, CA 94501
 3
     Telephone: (510) 523-4702
 4   Facsimile: (510) 747-1640

 5   Attorney for Plaintiff
     United States of America
 6

 7

 8                       IN THE UNITED STATES DISTRICT COURT

 9                    FOR THE NORTHERN DISTRICT OF CALIFORNIA

10                                SAN FRANCISCO DIVISION

11   UNITED STATES OF AMERICA,
                                                    Case No. C00-4135 M
12                              Plaintiff,

13                       v.

14   JOHNNY J. ANGUIANO,
                                                    WRIT OF CONTINUING
15                              Defendant,          GARNISHMENT

16                       and

17   SAN FRANCISCO GIANTS,

18                         Garnishee.
      _______________________________/
19

20   TO:   Payroll Department
           SAN FRANCISCO GIANTS
21         AT&T Park, 24 Willie Mays Plaza
           San Francisco, CA 94107
22

23         YOU ARE HEREBY COMMANDED TO GARNISH FOR THE BENEFIT OF

24   THE UNITED STATES OF AMERICA THE WAGES, SALARY, OR COMMISSION IN

25   YOUR CUSTODY, CONTROL, OR POSSESSION IN WHICH THE DEFENDANT-

26   JUDGMENT DEBTOR HAS AN OWNERSHIP INTEREST.

27         The name, SSN XXX-XX-1274, and last known address of the person who is

28   the defendant-judgment debtor (hereinafter “debtor”) in this action and whose property
     Case 3:00-cv-04135-MAG Document 8-1 Filed 02/06/20 Page 2 of 10



 1   is subject to this Writ are as follows:

 2            JOHNNY J. ANGUIANO
              510 Cypress Avenue
 3            San Bruno, CA 94066

 4            This Writ has been issued at the request of the United States of America to

 5   enforce the collection of a civil judgment entered in favor of the United States against

 6   the debtor for a defaulted student loan in the amount of $25,761.70. There is a

 7   balance of $67,018.21 due on the judgment, which amount includes costs and interest

 8   computed through February 5, 2020; interest continues to accrue until paid in f ull.

 9            The following are the steps that you must take to comply with this Writ. If you

10   have any questions, you should consult with your attorney.

11            1. Pursuant to 28 U.S.C. § 3205(c)(2)(F), if you have in your custody, control,

12   or possession any property of the debtor, including wages, salary, or commissions, in

13   which the debtor has a substantial nonexempt interest, or if you obtain custody,

14   control, or possession of such property while this Writ is in effect, you must

15   immediately withhold such property from the debtor and retain it in your possession

16   until you receive instructions from the Court which will tell you what to do with the

17   property. The United States has requested that the sum of 25% of the debtor’s

18   disposable earnings, which under California law represents the nonexempt portion of

19   the debtor’s earnings, be withheld from the defendant’s earnings.

20            2. Pursuant to 28 U.S.C. § 3205(c)(2)(E), you are required to answer this Writ

21   within 10 days after service of this Writ upon you. You must answer the Writ even if

22   you do not have in your custody, control, or possession any property of the debtor.

23   Pursuant to 28 U.S.C. § 3205(c)(4), your answer must state, under oath, the following

24   information:

25            a.       Whether or not you have in your custody, control, or possession, any

26                     property owned by the debtor in which the debtor has a substantial

27                     nonexempt interest, including nonexempt, disposable earnings;

28
     Writ of Continuing Garnishment cand C00-4135 M                                             2
     Case 3:00-cv-04135-MAG Document 8-1 Filed 02/06/20 Page 3 of 10



 1            b.       a description of such property and the value of such property;

 2            c.       a description of any previous garnishments to which such property is

 3                     subject and the extent to which any remaining property is not exempt;

 4                     and

 5            d.       the amount of the funds you anticipate owing to the debtor in the future

 6                     and whether the period for payment will be weekly or another specified

 7                     period.

 8   For your convenience, a form which addresses the above-requested information is

 9   attached and may be used to Answer the Writ.

10            3. After you complete the answer under oath, pursuant to 28 U.S.C. §

11   3205(c)(2)(E) & (c)(4), within ten (10) days after service of this Writ upon you, you

12   must mail or deliver the original Answer bearing the original signature of the person

13   preparing the answer to the Court at the following address:

14                     Civil Clerk, United States District Court
                       450 Golden Gate Avenue, 16th Floor
15                     San Francisco, CA 94102

16   At the same time that you mail or deliver the original answer to the Court, you must

17   also mail or deliver a copy of the original Answer to both the debtor and attorney for

18   the United States at the following respective addresses:

19   JOHNNY J. ANGUIANO
     510 Cypress Avenue
20   San Bruno, CA 94066

21   Michael Cosentino, Counsel for the United States
     P.O. Box 129
22   Alameda, CA 94501

23   Please note that the attached form Answer contains a certificate of service which

24   needs to be completed by the person mailing the copies of the answer to the debtor

25   and the attorney for the United States, and which needs to be filed along with the

26   Answer.

27            IF YOU FAIL TO ANSWER THIS WRIT OR FAIL TO WITHHOLD PROPERTY

28
     Writ of Continuing Garnishment cand C00-4135 M                                               3
     Case 3:00-cv-04135-MAG Document 8-1 Filed 02/06/20 Page 4 of 10



 1   IN ACCORDANCE WITH THIS WRIT, THE UNITED STATES MAY PETITION THE

 2   COURT FOR AN ORDER REQUIRING YOU TO APPEAR BEFORE THE COURT TO

 3   ANSWER THE WRIT AND TO WITHHOLD PROPERTY IN ACCORDANCE WITH

 4   THE WRIT BEFORE THE APPEARANCE DATE. IF YOU FAIL TO APPEAR OR DO

 5   APPEAR AND FAIL TO SHOW GOOD CAUSE WHY YOU FAILED TO COMPLY

 6   WITH THIS WRIT, THE COURT WILL ENTER A JUDGMENT AGAINST YOU FOR

 7   THE VALUE OF THE DEBTOR’S NONEXEMPT INTEREST IN SUCH PROPERTY

 8   (INCLUDING NONEXEMPT DISPOSABLE EARNINGS). THE COURT MAY ALSO

 9   AWARD A REASONABLE ATTORNEY’S FEE TO THE UNITED STATES AND

10   AGAINST YOU IF THE WRIT IS NOT ANSWERED WITHIN THE TIME SPECIFIED

11   HEREIN AND IF THE UNITED STATES FILES A PETITION REQUIRING YOU TO

12   APPEAR.

13
     SUSAN Y. SOONG, Clerk
14   United States District Court                                          ATE
                                                                              S DISTR
                                                                                     IC
                                                                         ST            T
     for the Northern District of California                         D
                                                                                                           Susan Y. Soong
                                                                                               CO
                                                                E
                                                              IT




                                                                                                 UR
                                                            UN




15
                                                                                                   T
                                                            N O RT




                                                                                                    NI A
                                                                                                OR
                                                              HE




16   Dated: _____________                             By:
                                                                                               IF




             2/14/2020                                               N
                                                                                               AL
                                                                     R




                                                                         DI
                                                                              S T RI T O F C
                                                                                    C
                                                                     Deputy Clerk
17

18

19

20

21

22

23

24

25

26

27

28
     Writ of Continuing Garnishment cand C00-4135 M                                                                         4
     Case 3:00-cv-04135-MAG Document 8-1 Filed 02/06/20 Page 5 of 10



 1
     DO NOT WITHHOLD THE EXEMPT PORTION OF THE EMPLOYEE'S EARNINGS
 2
           1. Earnings include any money (whether called wages, salary, commissions,
 3   bonuses, or anything else) paid for personal services, pension, or retirement.
     Vacation or sick pay is earnings subject to withholding as it is received by the
 4   employee.

 5           2. Disposable earnings are different from gross pay or take-home pay. They
     are the earnings left after deducting the part which state or federal law requires an
 6   employer to withhold as mandatory deductions. Generally, these mandatory
     deductions are federal income tax, social security (FICA) tax, state income tax, state
 7   disability insurance, and payments to public employee retirement systems.
     Disposable earnings can change from pay period to pay period, whenever gross pay
 8   or required deductions change.

 9          To determine earnings that1 are eligible for withholding, and therefore must be
     withheld, see the chart below.
10
     USE THE CHART BELOW TO DETERMINE NONEXEMPT DISPOSABLE
11   EARNINGS AND THE APPLICABLE WITHHOLDING AMOUNT1 :

12   Pay Period: Weekly or                            Every 2                      Twice a            Once a
                 oftener                              weeks                        month              month
13

14   Disposable $ 0 to                                $ 0 to                       $ 0 to             $ 0 to
     earnings: $217.50                                $435.00                      $471.25            $942.50
15
     Withhold:            Nothing (entire earnings are exempt)
16

17
     Disposable $217.51 to                            $435.01 to                   $471.26 to         $942.51 to
18   earnings: $290.00                                $580.00                      $628.33            $1,256.67

19   Withhold:            Amt. over                   Amt. over                    Amt. over          Amt. over
                          $217.50                     $435.00                      $471.25            $942.50
20

21
     Disposable $290.01                               $580.01                      $628.34            $1,256.68
22   earnings: or more                                or more                      or more            or more

23   Withhold:            25% of disposable earnings (balance is exempt)

24

25

26

27
              1
                  Based on the Federal Minimum Wage Earnings of $7.25 an hour, effective 07/24/2009
28
     Writ of Continuing Garnishment cand C00-4135 M                                                                5
     Case 3:00-cv-04135-MAG Document 8-1 Filed 02/06/20 Page 6 of 10



 1

 2

 3

 4

 5

 6

 7

 8                       IN THE UNITED STATES DISTRICT COURT

 9                   FOR THE NORTHERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,        )
                                      ) Case No. C00-4135 M
12                         Plaintiff, )
                                      )
13                    v.              )
                                      )
14   JOHNNY J. ANGUIANO,              )
                                      )
15                         Defendant, )
                                      )
16                         and        )
                                      )
17   SAN FRANCISCO GIANTS,            ) ANSWER OF GARNISHEE
                                      )
18                         Garnishee. )
      ________________________________)
19

20        I, _______________________, being first duly sworn, hereby state the following:

21        1. I am the ____________________________ (Of ficial Title) of the Garnishee

22   named in the above caption. I am authorized to prepare this Answer on behalf of the

23   Garnishee.

24        2. The Garnishee was served with the Writ of Continuing Garnishment on

25   ____________________ (date) in this action.

26        3. The Garnishee currently has custody, control, or possession of earnings of

27   the Defendant. Yes____ No____

28        4. The Garnishee expects to obtain custody, control, or possession of earnings
     Case 3:00-cv-04135-MAG Document 8-1 Filed 02/06/20 Page 7 of 10



 1   of the Defendant in the foreseeable future. Yes____ No____

 2        5. For the pay period in effect on the date of service of this Writ of Continuing

 3   Garnishment, the Garnishee states as follows:

 4        a.     Defendant was in my/our employ. Yes____ No____

 5        b.     The Defendant’s pay period is ____ weekly, ____ bi-weekly,

 6               ____ semi-monthly, ____ monthly.

 7        c.     The Defendant’s present pay period began on _______________ (date).
                 (“Present” means the pay period in which the Writ of Continuing
 8               Garnishment was served.)

 9        d.     The Defendant’s present pay period ends on ________________ (date).

10        e.     The Defendant’s net wages are as calculated below:

11                      (1) Gross Pay                             $______________

12                      (2) Federal income tax       $______________

13                      (3) F.I.C.A. tax             $______________

14                      (4) State income tax         $______________

15                      (5) SDI                      $______________

16                                      Total tax withholdings    $______________

17
                 Net Wages                                        $______________
18               (gross pay minus above withheld taxes)

19
          6. Are there any other garnishments currently in effect? Yes ____ No ____
20
      If the answers is yes, describe below and attach to this Answer a copy of each
21
     garnishment:
22
     ____________________________________________________________________
23
     ____________________________________________________________________
24
     ____________________________________________________________________
25
          7. Will the Garnishee owe the Defendant money in the foreseeable future?
26
     Yes ____ No____      If the answer is yes, provide the reason why such money will be
27
     owed, the amount of money that will be owed, and the date or dates on which each
28
                                                                                              2
     Case 3:00-cv-04135-MAG Document 8-1 Filed 02/06/20 Page 8 of 10



 1   payment will be due:

 2
     Type of                                                               Date Payment
 3   Payment                                 Amount                        Will be Due

 4   1.________________________              _____________                 _____________

 5   2.________________________              _____________                 _____________

 6   3.________________________              _____________                 _____________

 7        8. Does the Garnishee currently have custody, control or possession of property

 8   (other than earnings) such as bank accounts, pensions, thrift plans, etc., in which the

 9   Defendant maintains an interest? Yes____ No____ If the answer is yes, then

10   provide the following information for each item of such property:

11
     Description of                          Approximate                   Description of
12   Property                                Value                         Defendant’s Interest

13   1.________________________              _____________                 _____________

14   2.________________________              _____________                 _____________

15   3.________________________              _____________                 _____________

16   4.________________________              _____________                 _____________

17        9. Does the Garnishee expect to obtain in the foreseeable future custody,

18   control or possession of property (other than earnings) such as bank accounts,

19   pensions, thrift plans, etc., in which the Defendant maintains an interest? Yes____

20   No____ If the answer is yes, then provide the following information for each item of

21   such property:

22                                                                               Date Will
     Description of            Approximate          Description of               Obtain
23   Property                  Value                Defendant’s Interest         Property

24   1.

25   2.

26   3.

27   4.

28

                                                                                               3
     Case 3:00-cv-04135-MAG Document 8-1 Filed 02/06/20 Page 9 of 10



 1        10. Does the Garnishee have any objections or defenses to the Writ of

 2   Continuing Garnishment? Yes____ No____ If the answer is yes, list the nature

 3   and basis of each objection and/or defense:

 4   ____________________________________________________________________

 5   ____________________________________________________________________

 6   ____________________________________________________________________

 7   ____________________________________________________________________

 8   ____________________________________________________________________

 9        On behalf of SAN FRANCISCO GIANTS, I hereby certify under penalty of perjury

10   under the laws of the United States of America that the foregoing is true and correct.

11

12   Telephone #______________________

13

14   Fax #        ______________________

15

16

17   Dated: ______________                   By: _____________________________

18
                                             (Sign above and type or print name below)
19

20

21

22

23

24

25

26

27

28

                                                                                              4
     Case 3:00-cv-04135-MAG Document 8-1 Filed 02/06/20 Page 10 of 10



 1                                  CERTIFICATE OF SERVICE

 2         I, ______________________________, declare:

 3         That I am a citizen of the United States and employed in the County of

 4    __________________, California; that my business address is

 5    __________________________________________________________; that I am

 6    over the age of eighteen years; and that I am not a party to the above-entitled action;

 7         That on _________________ (date), I deposited in the United States m ail, in

 8    envelopes bearing the requisite postage, a copy of:

 9                                   ANSWER OF GARNISHEE

10    addressed to each of the following, at their last known addresses, at which place there

11    is service by United States mail.

12    JOHNNY J. ANGUIANO
      510 Cypress Avenue
13    San Bruno, CA 94066

14    Michael Cosentino
      Counsel for the United States
15    P.O. Box 129
      Alameda, CA 94501
16

17    I have caused, or will cause, the original of the ANSWER OF GARNISHEE to be

18    filed in the United States District Court pursuant to the instruction f or same in

19    paragraph # 3 of the Writ.

20         This Certificate was executed on _____________________ (date),

21    at ________________________ (city), ______________________(state).

22         I certify under penalty of perjury that the foregoing is true and correct.

23

24                                              ________________________________

25
                                          (sign above the line and type or print name below)
26

27

28
     Case 3:00-cv-04135-MAG Document 8-2 Filed 02/06/20 Page 1 of 2



 1   MICHAEL COSENTINO State Bar No. 83253
     Counsel for the United States
 2   P.O. Box 129
     Alameda, CA 94501
 3
     Telephone: (510) 523-4702
 4   Facsimile: (510) 747-1640

 5   Attorney for Plaintiff
     United States of America
 6

 7

 8                            UNITED STATES DISTRICT COURT

 9                           NORTHERN DISTRICT OF CALIFORNIA

10                               SAN FRANCISCO DIVISION

11

12   UNITED STATES OF AMERICA,
                                               Case No. C00-4135 M
13                              Plaintiff,
                        v.
14
     JOHNNY J. ANGUIANO,
15
                             Defendant,
16
                        and
17                                             SEPARATE INSTRUCTIONS
     SAN FRANCISCO GIANTS,                     TO GARNISHEE
18
     ______________________Garnishee._/
19

20                     SEPARATE INSTRUCTIONS TO GARNISHEE

21         TO: SAN FRANCISCO GIANTS

22         ENCLOSED IS A WRIT OF CONTINUING GARNISHMENT REQUESTING

23   THAT YOU DETERMINE WHETHER OR NOT YOU HAVE IN YOUR POSSESSION,

24   CUSTODY OR CONTROL ANY OF THE PROPERTY OF THE DEBTOR LISTED

25   THEREIN, OR ANY OTHER PROPERTY OF THE DEBTOR. YOU ARE REQUIRED

26   BY LAW TO SERVE A WRITTEN ANSWER TO THIS WRIT. YOU ARE FURTHER

27   REQUIRED TO WITHHOLD AND RETAIN ANY PROPERTY IN WHICH THE

28   DEBTOR HAS A SUBSTANTIAL NON-EXEMPT INTEREST. A LIST OF
     Case 3:00-cv-04135-MAG Document 8-2 Filed 02/06/20 Page 2 of 2



 1   EXEMPTIONS WHICH ARE NOT SUBJECT TO THE WRIT OF GARNISHMENT IS

 2   ATTACHED TO THE CLERK’S NOTICE ENCLOSED WITH THIS PAPER.

 3          IF YOU FAIL TO ANSWER THIS WRIT OR TO WITHHOLD PROPERTY IN

 4   ACCORDANCE WITH THE WRIT, THE COURT MAY MAKE YOU LIABLE FOR

 5   THAT AMOUNT OF THE DEBTOR’S NON-EXEMPT PROPERTY WHICH YOU FAIL

 6   TO WITHHOLD. ADDITIONALLY, YOU MAY BE HELD LIABLE FOR A

 7   REASONABLE ATTORNEY’S FEE TO THE UNITED STATES OF AMERICA IF THE

 8   UNITED STATES FILES A PETITION TO THE COURT REQUESTING AN

 9   EXPLANATION FOR YOUR FAILURE TO COMPLY WITH THIS WRIT.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     SEPARATE INSTRUCTIONS TO GARNISHEE
28   C00-4135 M                                                          2
     Case 3:00-cv-04135-MAG Document 8-3 Filed 02/06/20 Page 1 of 25



 1   MICHAEL COSENTINO State Bar No. 83253
     Counsel for the United States
 2   P.O. Box 129
     Alameda, CA 94501
 3
     Telephone: (510) 523-4702
 4   Facsimile: (510) 747-1640

 5   Attorney for Plaintiff
     United States of America
 6

 7

 8                      IN THE UNITED STATES DISTRICT COURT

 9                   FOR THE NORTHERN DISTRICT OF CALIFORNIA

10                                SAN FRANCISCO DIVISION

11

12   UNITED STATES OF AMERICA,
                                                    Case No. C00-4135 M
13                              Plaintiff,

14                      v.

15   JOHNNY J. ANGUIANO,
                                                    CLERK'S NOTICE OF POST-
16                              Defendant,          JUDGMENT GARNISHMENT AND
                                                    INSTRUCTIONS TO DEFENDANT;
17                                                  NOTICE TO DEFENDANT ON HOW
                                                    TO CLAIM EXEMPTION; CLAIM FOR
18                                                  EXEMPTION FORM; REQUEST FOR
                                                    HEARING ON CLAIM OF
19                      and                         EXEMPTION FORM; OBJECTION TO
                                                    GARNISHEE'S ANSWER AND
20                                                  REQUEST FOR HEARING FORM
     SAN FRANCISCO GIANTS,
21                         Garnishee.
     ________________________________/
22

23               CLERK’S NOTICE OF POST-JUDGMENT GARNISHMENT
                        AND INSTRUCTIONS TO DEFENDANT
24

25         Pursuant to 28 U.S.C. § 3202(b), you are hereby notified that a Writ of

26   Continuing Garnishment has been issued by the Clerk of the Court to the Garnishee,

27   SAN FRANCISCO GIANTS, pursuant to the application of the United States of

28   America as a means of collecting a judgment against the defendant, JOHNNY J.
     Case 3:00-cv-04135-MAG Document 8-3 Filed 02/06/20 Page 2 of 25



 1   ANGUIANO. As a result, certain properties of the defendant, including wages,

 2   salaries, or commissions due and owing to the defendant by the Garnishee, are being

 3   taken by the United States, which has a court judgment against the defendant in case

 4   number C00-4135 M in the United States District Court for the Northern District of

 5   California in the sum of $ 25,761.70 for a defaulted student loan. A balance of

 6   $67,018.21 remains outstanding as of February 5, 2020.

 7          In addition, you are hereby notified that there are exemptions under the law

 8   which may protect some of the property from being taken by the United States if the

 9   defendant, JOHNNY J. ANGUIANO, can show that the exemptions apply. The

10   attached "Notice to Defendant on How to Claim Exemptions" and "Claim For

11   Exemption Form" summarizes the major exemptions that apply in most situations in

12   the State of California, and provides instructions on how to file a claim for exemption.

13

14                                   Instructions to Defendant

15   A.     Request For Hearing For Return of Property Pursuant to 28 U.S.C. § 3202(b).

16          If you are JOHNNY J. ANGUIANO, you have a right to ask the Court to return

17   your property to you:

18          1.     if you think the property the United States is taking qualifies under one of

19                 the exemptions, or

20          2.     in the event a default judgment has been entered against you, if you

21                 think you do not owe the money to the United States that it claims you

22                 do.

23          If you want a hearing to ask the Court for the return of your property, pursuant

24   to 28 U.S.C. § 3202(b), you must notify the Court within 20 days after you receive this

25   notice. You must make your request in writing, and either mail it or deliver it to the

26   Clerk of the Court at:

27          Civil Clerk, United States District Court
            450 Golden Gate Avenue, 16th Floor
28          San Francisco, CA 94102
     Clerk's Notice of Post-Judgment Garnishment Defendant: JOHNNY J. ANGUIANO C00-4135 M       2
     Case 3:00-cv-04135-MAG Document 8-3 Filed 02/06/20 Page 3 of 25



 1   If you wish, you may use the attached "Request For Hearing" form to request the

 2   hearing by checking the appropriate boxes and mailing it or delivering it to the Clerk of

 3   the Court at the above address. You must also send a copy of your written request for

 4   hearing to the United States at the following address so that the United States will

 5   know that you want a hearing:

 6          Michael Cosentino, Counsel for the United States
            P.O. Box 129
 7          Alameda, CA 94501

 8   Pursuant to 28 U.S.C. § 3202(b), the hearing will take place within 5 days after the

 9   Clerk receives your request, if you ask for it to take place that quickly, or as soon after

10   that as possible.

11          At the hearing, you will be required to explain to the judge why you believe the

12   property taken by the United States is exempt or, if a default judgment has been

13   entered against you, why you believe that you do not owe the money to the United

14   States. Pursuant to 28 U.S.C. § 3202(d), however, please note that the issues at the

15   hearing shall be limited:

16          1.     to the probable validity of any claim of exemption;

17          2.     to compliance by the United States with any statutory requirements for

18                 the issuance of the Writ of Continuing Garnishment; and

19          3.     in the event the judgment is by default (but only to the extent that the

20                 Constitution or another law of the United States provides a right to a

21                 hearing on the issue), to:

22                 a.     the probable validity of the claim for the debt which is merged in

23                        the default judgment; and

24                 b.     the existence of good cause for setting aside such judgment.

25

26   B.     Objection to Garnishee’s Answer and Request For Hearing Pursuant to 28
            U.S.C. § 3205(c)(5).
27

28          In addition, since a Writ of Continuing Garnishment has been issued by the
     Clerk's Notice of Post-Judgment Garnishment Defendant: JOHNNY J. ANGUIANO C00-4135 M      3
     Case 3:00-cv-04135-MAG Document 8-3 Filed 02/06/20 Page 4 of 25



 1   Clerk of the Court to the Garnishee, the Garnishee is required to file an Answer

 2   containing information about your earnings and property in its custody, control, or

 3   possession, and to mail you a copy of its Answer. If you object to the Garnishee’s

 4   Answer, pursuant to 28 U.S.C. § 3205(c)(5), you must file with the Court a written

 5   objection to the Answer and request a hearing within twenty (20) days after receipt of

 6   the Answer. The objection must state your reasons for believing that the earnings or

 7   property listed in the Garnishee’s Answer are not subject to garnishment by the United

 8   States. The burden is on you to prove the grounds in support of your objection. Your

 9   written objection to the Garnishee’s Answer and request for a hearing must be mailed

10   or delivered to the Court at the following address:

11          Civil Clerk, United States District Court
            450 Golden Gate Avenue, 16th Floor
12          San Francisco, CA 94102

13   If you wish, you may use the attached "Objection to Garnishee’s Answer and Request

14   For Hearing" form by completing it and mailing it or delivering it to the Clerk of the

15   Court at the above address. A copy of the objection and request for hearing must also

16   be mailed or delivered to both the Garnishee and the attorney for the United States at

17   the following respective addresses:

18          Attn: Payroll Department
            SAN FRANCISCO GIANTS
19          AT&T Park, 24 Willie Mays Plaza
            San Francisco, CA 94107
20
            Michael Cosentino, Counsel for the United States
21          P.O. Box 129
            Alameda, CA 94501
22

23   Pursuant to 28 U.S.C. § 3205(c)(5), the Court will hold a hearing within ten (10) days

24   after the date that your Objection to Garnishee’s Answer and Request for Hearing is

25   received by the Court, or as soon thereafter as is practicable. The Court will notify you

26   of the date, time, and place of the hearing.

27          If you do not request a hearing within 20 days from the date you receive

28   this notice or within 20 days from the date you receive a copy of the Garnishee's
     Clerk's Notice of Post-Judgment Garnishment Defendant: JOHNNY J. ANGUIANO C00-4135 M     4
     Case 3:00-cv-04135-MAG Document 8-3 Filed 02/06/20 Page 5 of 25



 1   Answer, whichever is later, the Court may enter an order garnishing the property

 2   held by the garnishee and permitting the United States to use the proceeds from

 3   the property to pay your judgment. 28 U.S.C. §§ 3202(b) and 3205(c)(7).

 4   C.     Defendant Living Outside Judicial District.

 5          If you think you live outside the Northern District of California, which is

 6   comprised of the counties of Alameda, Contra Costa, Del Norte, Humboldt, Lake,

 7   Marin, Mendocino, Monterey, Napa, San Benito, Santa Clara, Santa Cruz, San

 8   Francisco, San Mateo, and Sonoma, you may request, not later than 20 days after you

 9   receive this notice, that the Court transfer this proceeding to take your property to the

10   Federal judicial district in which you reside. You must make your request in writing,

11   and either mail it or deliver it to the Court at the following address:

12          Civil Clerk, United States District Court
            450 Golden Gate Avenue, 16th Floor
13          San Francisco, CA 94102

14   You must also send a copy of your request to the attorney for the United States at the

15   following address so that the United States will know that you want the proceeding to

16   be transferred:

17          Michael Cosentino, Counsel for the United States
            P.O. Box 129
18          Alameda, CA 94501

19          Be sure to keep a copy of this notice for your own records. If you have any

20   questions about your rights or about this procedure, you should contact a lawyer, an

21   office of public legal assistance, or the Clerk of the Court; however, the Clerk is not

22   permitted to give legal advice. Judgment debtor defendant may wish to seek

23   assistance from the Legal Help Center, a free service of the Volunteer Legal Services

24   Program, by calling 415-782-8982. At the Legal Help Center, judgment debtor

25   defendant will be able to speak with an attorney who may be able to provide basic

26   legal help but not representation. Information about the Legal Help Center is available

27   ///

28   ///
     Clerk's Notice of Post-Judgment Garnishment Defendant: JOHNNY J. ANGUIANO C00-4135 M        5
     Case 3:00-cv-04135-MAG Document 8-3 Filed 02/06/20 Page 6 of 25



 1   at http://www.cand.uscourts.gov/helpcentersf.

 2

 3                                              SUSAN Y. SOONG,
                                                Clerk of the United States
 4                                              District Court for the Northern
                                                District of California
 5

 6   Dated: ___________                 By:     ________________________________

 7                                              Deputy Clerk

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Clerk's Notice of Post-Judgment Garnishment Defendant: JOHNNY J. ANGUIANO C00-4135 M   6
     Case 3:00-cv-04135-MAG Document 8-3 Filed 02/06/20 Page 7 of 25



 1                        IN THE UNITED STATES DISTRICT COURT

 2                     FOR THE NORTHERN DISTRICT OF CALIFORNIA

 3
     UNITED STATES OF AMERICA,
 4                                               Case No.C00-4135 M
                                 Plaintiff,
 5
                          v.
 6
     JOHNNY J. ANGUIANO,
 7
                                 Defendant,
 8
                          and
 9
     SAN FRANCISCO GIANTS,
10
                           Garnishee.
11    ________________________________/

12
                                  NOTICE TO DEFENDANT ON
13                               HOW TO CLAIM EXEMPTIONS

14          The attached pre-judgment or post-judgment process has been issued on

15   request of the United States of America.

16          The law provides that certain property and wages cannot be taken. Such

17   property is said to be exempted. The attached “Claim for Exemption Form” lists the

18   major exemptions under federal law and your state law. There is no exemption solely

19   because you are having difficulty paying your debts.

20          If you claim an exemption, you should fill out the attached “Claim for Exemption

21   Form” and “Request for Hearing Form,” and deliver or mail the original of both forms

22   to:

23          Civil Clerk, United States District Court
            450 Golden Gate Avenue, 16th Floor
24          San Francisco, CA 94102
     and also send a copy of both forms to
25
            Michael Cosentino
26          Counsel for the United States
            P.O. Box 129
27          Alameda, CA 94501

28          If the United States of America as creditor is asking that your wages be
     Clerk's Notice of Post-Judgment Garnishment Defendant: JOHNNY J. ANGUIANO C00-4135 M   7
     Case 3:00-cv-04135-MAG Document 8-3 Filed 02/06/20 Page 8 of 25



 1   withheld, the method of computing the amount of wages which are exempt from

 2   garnishment by law is indicated on the attached Claim for Exemption Form. You do

 3   not need to file a claim for exemption to receive this exemption, but if you believe the

 4   wrong amount is being withheld, you may file a claim for exemption.

 5          On the day of the hearing, you should come to court ready to explain why your

 6   property is exempted, and you should bring any documents which may help you prove

 7   your case. If you do not come to court at the designated time and prove that your

 8   property is exempt, you may lose some of your rights.

 9          It may be helpful to you to seek the advice of an attorney in this matter.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                                8
     Case 3:00-cv-04135-MAG Document 8-3 Filed 02/06/20 Page 9 of 25



 1                                 IN THE UNITED STATES DISTRICT COURT

 2                            FOR THE NORTHERN DISTRICT OF CALIFORNIA

 3   UNITED STATES OF AMERICA,
                                                                            Case No.C00-4135 M
 4                                          Plaintiff,

 5                                v.

 6   JOHNNY J. ANGUIANO,

 7                                          Defendant,

 8                                and

 9   SAN FRANCISCO GIANTS,

10                         Garnishee.
      ________________________________/
11

12                                   CLAIM FOR EXEMPTION FORM
                                MAJOR EXEMPTIONS UNDER FEDERAL LAW
13

14           I claim that the exemption(s) from garnishment which are checked below apply
     in this case:
15
     _____              1.        Social Security benefits and Supplemental Security income (42
16                                U.S.C. § 407).

17   _____              2.        Veterans' benefits (38 U.S.C. § 3101).

18   _____              2a.       Members of armed services (10 U.S.C. § 1440, 38 U.S.C. § 562).

19   _____              3.        Federal civil service retirement benefits
                                  (5 U.S.C. § 8346 and 22 U.S.C. § 4060(c)).
20
     _____              4.        Annuities to survivors of federal judges
21                                (28 U.S.C. § 376(n)).

22   _____              5.        Longshoremen and Harborworkers Compensation Act (33 U.S.C.
                                  § 916).
23
     _____              6.        Black lung benefits (30 U.S.C. §§ 931(b)(2)(F) and 932(a)).
24
     _____              6a.       Seaman's, master's or fisherman's wages, except for child
25                                support or spousal support and maintenance (46 U.S.C.A. §§
                                  1108-1109(a-c)).
26
     Exemptions listed under 1 through 6 above may not be applicable in child support and
27   alimony cases (42 U.S.C. § 659).

28   _____              6b.       Railroad retirement, pension, unemployment
     Claim for Exemption U.S. v. JOHNNY J. ANGUIANO Case NumberC00-4135 M                         9
     Case 3:00-cv-04135-MAG Document 8-3 Filed 02/06/20 Page 10 of 25



 1                                 benefits (45 U.S.C. §§ 231(m), 352(e).

 2    _____              7.        Bankruptcy Code (Title 11, United States Code, §522) which
                                   generally provides exemptions as follows:
 3

 4                       (a)       $23,675 of equity in your residence.       (d)(1)

 5                       (b)       $3,775 of equity in a motor vehicle.       (d)(2)

 6                       (c)       Jewelry worth up to $1,600.                (d)(4)

 7                       (d)       Personal property worth up to $12,625. (d)(3)
                                   (However, no single item worth more
 8                                 than $600 can be claimed as exempt.)

 9                       (e)       Property totaling up to $1,250 in value, (d)(5)
                                   plus up to $11,850 of any unused
10                                 amount of the exemption provided in
                                   number 7(a) above.
11
                         (f)       $2,375 of equity in professional books, (d)(6)
12                                 implements or tools, of your trade or
                                   your dependant's trade.
13
                         (g)       Any unmatured life insurance contract (d)(7)
14                                 you own, other than credit life insurance.

15                       (h)       The aggregate value, up to $12,625,       (d)(8)
                                   of any accrued dividend or interest
16                                 under, or loan value of, any unmatured
                                   life insurance contract you own, but only
17                                 if you are the insured or you are a
                                   dependant of the insured.
18
                         (i)       Professionally prescribed health aids      (d)(9)
19                                 for you or your dependants.

20                       (j)       Unemployment compensation benefits, local public assistance
      (d)(10)                      benefits, disability benefits, illness benefits; and alimony, support,
21    (A)&(B)&(C)&(D)              and separate maintenance, to the extent these items are
                                   reasonably necessary for your support or the support of your
22                                 dependants.

23    (d)(10)(E)         (k)       A payment under a stock bonus, pension, profit-sharing, annuity,
                                   or similar plan or contract on account of illness, disability, death,
24                                 age, or length of service, to the extent reasonably necessary for
                                   your support or the support of your dependants, subject to the
25                                 limitations set forth at Title 11 United States Code Section
                                   522(d)(10)(E)(i)-(iii).
26
      (d)(11)     (l)              Your right to receive, or property that is traceable to,
27    (A)&(B)&(C)                  i.     an award under a crime victim's reparation law;
                                   ii.    a payment on account of the wrongful death of an
28                                        individual of whom you were a dependant, but only to the
      Claim for Exemption U.S. v. JOHNNY J. ANGUIANO Case NumberC00-4135 M                             10
     Case 3:00-cv-04135-MAG Document 8-3 Filed 02/06/20 Page 11 of 25



 1                                           extent reasonably necessary for your support or the
                                             support of your dependants;
 2                                 iii.      a payment under a life insurance contract that insured an
                                             individual of whom you were a dependant on the date of
 3                                           the insured's death, but only to the extent reasonably
                                             necessary for your support or the support of your
 4                                           dependants;
      (d)(11)(D)                   iv.       a payment, not to exceed $23,675, on account of personal
 5                                           bodily injury suffered by you or by an individual of whom
                                             you are a dependant; however, payment for pain and
 6                                           suffering or payment to compensate actual pecuniary loss
                                             are not exempt under this paragraph;
 7    (d)(11)(E)                   v.        a payment in compensation of loss of your future earnings
                                             or the future earnings of an individual of whom you are, or
 8                                           were, a dependant, but only to the extent reasonably
                                             necessary for your support or the support of your
 9                                           dependants.

10                       (Exemptions provided by paragraph 7 may be elected in lieu of all other
                         exemptions provided by the State of California)
11
      _____              8.        Compensation for war risk hazard (42 U.S.C. § 1717).
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      Claim for Exemption U.S. v. JOHNNY J. ANGUIANO Case NumberC00-4135 M                            11
     Case 3:00-cv-04135-MAG Document 8-3 Filed 02/06/20 Page 12 of 25



 1    MAJOR EXEMPTIONS UNDER STATE LAW

 2

 3    IF YOU HAVE SELECTED THE BANKRUPTCY CODE EXEMPTIONS (PARAGRAPH
      7 ABOVE), YOU MAY NOT ALSO CLAIM THE STATE LAW EXEMPTIONS LISTED
 4    BELOW.

 5    NOTE:              The law of the State where you have been domiciled the greater part of
                         the last 180 days governs your rights.
 6

 7    CALIFORNIA EXEMPTIONS:                                                        AMOUNT
                                                                                    CLAIMED
 8                                                                                  EXEMPT:

 9    _____              9.     HOMESTEAD OR RESIDENTIAL PROPERTY.                   $_____
                         A debtor who is a member of a family unit may exempt
10                       $100,000 if at least one other family unit member owns no
                         interest in a homestead or only a community property
11                       Interest with the debtor. Debtors over 55 with an income of
                         not more than $25,000 (debtors without joint income) or
12                       $35,000 (married debtors' joint income) may exempt
                         $175,000 if sale is voluntary. Debtors who are 65 or older
13                       or disabled may exempt $175,000. All others may exempt
                         $75,000. Spouses may not double the exemption. A
14                       homestead may include, but is not limited to, a house, a
                         mobile home, a boat, or a condominium. Proceeds are
15                       exempt for 6 months. CAL. CIV. PROC. CODE §§
                         487.025, 703.110, 704.710, 704.720 and 704.730.
16
      _____              10.    WAGES, SALARY, COMMISSIONS, BONUSES,                $_____
17                              AND PERIODIC OR LUMP SUM PAYMENTS
                                IN LIEU OF PER PAY VACATION.
18                       Seventy-five percent of the period, disposable earnings of
                         the debtor, but not less than thirty times the Federal
19                       minimum hourly wage per week, plus any amount withheld
                         from the debtor's earnings pursuant to a wage assignment
20                       for support, are exempt from levy. CAL. CIV. PROC. CODE
                         §§ 704.070, 704.113(c), 706.011, 706.050, and 706.052.
21
      _____              10a. CLAIM FOR ADDITIONAL EARNINGS EXEMPTION. $_____
22                       More earnings of the debtor may be exempt per pay period
                         if the debtor proves that they are necessary for the support
23                       of the debtor or the debtor's family. CAL. CIV. PROC.
                         CODE § 706.051.
24
      _____              11.  WORKERS' COMPENSATION.                                $_____
25                       Exempt, except as otherwise provided in the Labor Code.
                         CAL. CIV. PROC. CODE § 704.160; CAL. LAB.
26                       CODE § 4901.

27    _____              12.    PERSONAL PROPERTY.                                   $_____
                         The debtor may exempt ordinary and necessary household
28                       furnishings, appliances, wearing apparel and other personal
      Claim for Exemption U.S. v. JOHNNY J. ANGUIANO Case NumberC00-4135 M                    12
     Case 3:00-cv-04135-MAG Document 8-3 Filed 02/06/20 Page 13 of 25



 1                       effects. The proceeds from execution sale of items of
                         extraordinary value are exempt for 90 days after receipt by debtor
 2                       in the amount determined by the court to be sufficient to purchase
                         ordinary and necessary replacement. Jewelry, heirlooms and
 3                       works of art are exempt to the extent that the aggregate equity
                         therein does not exceed eight-thousand-seven-hundred-twenty-
 4                       five dollars ($8,725.00). Necessary health aids, and prosthetic or
                         orthopedic appliances are exempt. No doubling of exemptions for
 5                       married persons. CAL. CIV. PROC. CODE §§ 703.110,
                         704.020, 704.040 and 704.050.
 6
      _____              13.     MISCELLANEOUS BENEFITS.                           $_____
 7                       All relocation benefits received from a public entity for
                         displacement from a dwelling are exempt. Vacation credits
 8                       accumulated by a state or other public employee are
                         exempt. CAL. CIV. PROC. CODE §§ 704.113 and
 9                       704.180.

10    _____              14.       MOTOR VEHICLES.                                          $_____

11                       (a)       Any combination of the following is
                                   exempt in the amount of three-thousand-three-
12                                 hundred-twenty-five dollars ($3,325.00):

13                                 (1)       The aggregate equity in motor
                                             vehicles.
14
                                   (2)       The proceeds of an execution sale of a motor
15                                           vehicle.

16                                 (3)       The proceeds of insurance or other
                                             indemnification for the loss, damage, or
17                                           destruction of a motor vehicle.

18                       (b)       Proceeds exempt under subdivision (a) are exempt
                                   for 90 days after the time the proceeds are actually
19                                 received by the judgment debtor.

20                       (c)       For the purpose of determining the equity, the
                                   fair market value of a motor vehicle shall be
21                                 determined by reference to used car price
                                   guides customarily used by California
22                                 automobile dealers unless the motor vehicle
                                   is not listed in such price guides.
23
                         (d)       If the judgment debtor has only one motor
24                                 vehicle and it is sold at an execution sale, the
                                   proceeds of the execution sale are exempt in
25                                 the amount of three-thousand-three-hundred-
                                   twenty-five ($3,325.00)) without making a
26                                 claim. The levy officer shall consult and may
                                   rely upon the record of the Department of
27                                 Motor Vehicles in determining whether the
                                   judgment debtor has only one motor vehicle.
28                                 In the case covered by this subdivision, the
      Claim for Exemption U.S. v. JOHNNY J. ANGUIANO Case NumberC00-4135 M                           13
     Case 3:00-cv-04135-MAG Document 8-3 Filed 02/06/20 Page 14 of 25



 1                                 exemption provided by subdivision (a) is not
                                   available. CAL. CIV. PROC. CODE
 2                                 §704.010.

 3    _____              15.    PARTNERSHIP PROPERTY.                                       $_____
                         California has enacted the Uniform Partnership Act
 4                       provision exempting a partner's interest in specific
                         partnership property. CAL. CORP. CODE § 15025.
 5
      _____              16.   DEATH, DISABILITY, PENSION AND RETIREMENT $_____
 6                             BENEFITS.
                         Benefits under various public and private retirement plans
 7                       are exempt, except from judgments for child support. CAL.
                         CIV. PROC. CODE §§ 704.110, 704.115; CAL. GOVT .
 8                       CODE §§ 21201, 31452, 31913 and 32210.

 9    _____              17.     BUSINESS LICENSES.                                   $_____
                         A license issued by a public entity to engage in a business,
10                       activity, or profession is exempt. CAL. CIV. PROC.
                         CODE §§ 695.060 and 699.720(a)(l).
11
      _____              18.       SOCIAL SECURITY, DEPOSITS, AND CREDIT                    $_____
12                                 UNION SHARES.

13                       (a)       A Social Security deposit account is exempt without
                                   making a claim in the following amount:
14
                                   (1)       Three-thousand-five-hundred dollars ($3,500.00) where
15                                           one depositor is the designated payee of the directly
                                             deposited payments.
16
                                   (2)       Five-thousand-two-hundred-fifty dollars
17                                           ($5,250.00) where two or more depositors are
                                             the designated payees of the directly
18                                           deposited payments, unless those depositors
                                             are joint payees of directly deposited
19                                           payments which represent a benefit to only
                                             one of the depositors, in which case the
20                                           exempt amount is three-thousand-five-
                                             hundred dollars ($3,500.00).
21
                                   A Public Benefits deposit account is exempt without making a
22                                 claim in the following amount:

23                                 (1)       One-thousand-seven-hundred-fifty dollars ($1,750.00)
                                             where one depositor is the designated payee of the directly
24                                           deposited payments.

25                                 (2)       Two-thousand -six-hundred dollars
                                             ($2,600.00) where two or more depositors are
26                                           the designated payees of the directly
                                             deposited payments.
27
                         (b)       The amount of a deposit that exceeds the
28                                 exemption provided in subdivision (a) is exempt to
      Claim for Exemption U.S. v. JOHNNY J. ANGUIANO Case NumberC00-4135 M                           14
     Case 3:00-cv-04135-MAG Document 8-3 Filed 02/06/20 Page 15 of 25



 1                                 the extent that it consists of payments authorized by
                                   Social Security Administration. Credit union shares
 2                                 and certificates are exempt. CAL. CIV. PROC.
                                   CODE § 704.080; CAL. FIN. CODE § 14864.
 3
      _____              19.    BUILDING MATERIALS.                                   $_____
 4                       Material that in good faith is about to be applied to the
                         repair or improvement of a residence is exempt if the equity
 5                       in the material does not exceed three-thousand-five-
                         hundred dollars ($3,500.00) in the following cases:
 6
                         (a)       If purchased in good faith for use in the repair
 7                                 or improvement of the judgment debtor's
                                   principal place of residence.
 8
                         (b)       Where the judgment debtor and the judgment
 9                                 debtor's spouse live separate and apart, if
                                   purchased in good faith for use in the repair
10                                 or improvement of the spouse's principal
                                   place of residence. CAL. CIV. PROC. CODE
11                                 § 704.030.

12    _____              20.   CEMETERIES AND BURIAL FUNDS.                         $_____
                         Family plots are exempt. Land held for purpose of sale as
13                       cemetery plots is not exempt. Proceeds from sale of unused
                         cemetery lands or lands from which all remains have been
14                       removed are exempt. CAL. CIV. PROC. CODE § 704.020;
                         CAL. HEALTH & SAFETY CODE § 7925.
15
      _____              21.       TRADE IMPLEMENTS:                                        $_____
16
                         (a)       Tools, implements, instruments, materials,
17                                 uniforms, furnishings, books, equipment, one
                                   commercial motor vehicle, one vessel, and
18                                 other personal property are exempt to the
                                   extent that the aggregate equity therein does
19                                 not exceed:

20                                 (1)       Eight-thousand-seven-hundred-twenty-five dollars
                                             ($8,725.00), if reasonably necessary to and actually used
21                                           by the judgment debtor in the exercise of the trade,
                                             business, or profession by which the judgment debtor
22                                           earns a livelihood.

23                                 (2)       Eight-thousand-seven-hundred-twenty-five dollars
                                             ($8,725.00), if reasonably necessary to and actually used
24                                           by the spouse of the judgment debtor in the exercise of the
                                             trade, business, or profession by which the spouse earns a
25                                           livelihood.

26                                 (3)       Seventeen-thousand-four-hundred-fifty dollars
                                             ($17,450.00), if reasonably necessary to and actually used
27                                           by the judgment debtor and by the spouse of the judgment
                                             debtor in the exercise of the same trade, business, or
28                                           profession by which both earn a livelihood. In the case
      Claim for Exemption U.S. v. JOHNNY J. ANGUIANO Case NumberC00-4135 M                           15
     Case 3:00-cv-04135-MAG Document 8-3 Filed 02/06/20 Page 16 of 25



 1                                           covered by this paragraph, the exemptions provided in
                                             paragraph (1) and (2) are not available.
 2
                         (b)       If the property described in subdivision (a) is sold at an
 3                                 execution sale, or if it has been lost, damaged, or
                                   destroyed, the proceeds of the execution sale or of
 4                                 insurance or other indemnification are exempt for a period
                                   of 90 days after the proceeds are actually received by the
 5                                 judgment debtor or the judgment debtor's spouse. The
                                   amount exempt under the subdivision is the amount
 6                                 specified in subdivision (a) that applies to the particular
                                   case less the aggregate equity of any other property to
 7                                 which the exemption provided by subdivision (a) for the
                                   particular case has been applied.
 8
                         (c)       Notwithstanding subdivision (a) a motor vehicle is
 9                                 not exempt under subdivision (a) if there is a motor
                                   vehicle exempt under Section 704.010 which is
10                                 reasonably adequate for use in the trade, business,
                                   or profession for which the exemption is claimed
11                                 under this section.

12                       (d)       Notwithstanding subdivisions (a) and (b):

13                                 (1)       The amount of the exemption for
                                             commercial motor vehicle under
14                                           paragraph (1) or (2) of subdivision (a)
                                             is limited to four-thousand-eight-
15                                           hundred-fifty dollars ($4,850.00)

16                                 (2)       The amount of the exemption for
                                             commercial motor vehicle under
17                                           paragraph (3) of subdivision (a) is
                                             limited to nine-thousand-seven-
18                                           hundred dollars ($9,700.00). CAL.
                                             CIV. PROC. CODE § 704.060.
19
      _____              22.  PUBLIC OR PRIVATE UNEMPLOYMENT                               $_____
20                            COMPENSATION AND STRIKE BENEFITS.
                         Exempt. CAL. CIV. PROC. CODE § 704.120.
21
      _____              23.       INSURANCE BENEFITS.                                     $_____
22
                         (a)       Unmatured life insurance policies (including
23                                 endowment and annuity policies), but not the loan
                                   value of such policies, are exempt without making a
24                                 claim.

25                       (b)       The aggregate loan value of unmatured life
                                   insurance policies (including endowment and
26                                 annuity policies) is subject to the enforcement of a
                                   money judgment but exempt in the amount of
27                                 thirteen-thousand-nine-hundred-seventy-five dollars
                                   ($13,975.00). If the judgment debtor is married,
28                                 each spouse is entitled to a separate exemption
      Claim for Exemption U.S. v. JOHNNY J. ANGUIANO Case NumberC00-4135 M                           16
     Case 3:00-cv-04135-MAG Document 8-3 Filed 02/06/20 Page 17 of 25



 1                                 under this subdivision and the exemptions of the
                                   spouse may be combined, regardless of whether the
 2                                 polices belong to either or both spouses and
                                   regardless of whether the spouse of the judgment
 3                                 debtor is also a judgment debtor under the
                                   judgment. The exemptions provided by this
 4                                 subdivision shall be first applied to policies other
                                   than the policy before the court and then, if the
 5                                 exemption is not exhausted, to the policy before the
                                   court.
 6
                         (c)       Benefits from mature life insurance policies
 7                                 (including endowment and annuity policies ) are
                                   exempt to the extent reasonably necessary for the
 8                                 support of the judgment debtor and the spouse and
                                   dependents of the judgment debtor. Disability or
 9                                 health insurance benefits are exempt, except from
                                   claims for health care that form the basis for the
10                                 benefits. CAL. CIV. PROC. CODE §§ 704.100
                                   AND 704.130.
11
      _____              24.    DAMAGES FOR PERSONAL INJURY AND                      $_____
12                              WRONGFUL DEATH.
                         A cause of action for personal injury or wrongful death is
13                       exempt. An award arising out of personal injury or
                         wrongful death is exempt to the extent necessary for the
14                       support of dependents, except from a claim based on the
                         providing of health care for the injury for which the award
15                       was made. If an award or settlement is payable
                         periodically, the amount of such payments that may be
16                       applied to satisfy a judgment is that which may be withheld
                         from a like amount of earnings under wage garnishment
17                       law. CAL. CIV. PROC. CODE §§ 704.140 AND
                         704.150.
18
      _____              25.    STUDENT AID.                                              $_____
19                       Financial aid for expenses while attending school provided
                         to a student by an institution of higher education is exempt
20                       before and after payment. CAL. CIV. PROC. CODE §
                         704.190.
21
      _____              26.   FIDELITY BONDS.                                            $_____
22                       Money put up as a bond is exempt, except in an action
                         between an employer and employee or applicant. CAL.
23                       LABOR CODE § 404.

24    _____              27.  FRATERNAL BENEFIT SOCIETY BENEFITS.                         $_____
                         Exempt. CAL. CIV. PROC. CODE § 704.170.
25
      _____              28.     INMATE'S TRUST ACCOUNT.                                $_____
26                       Funds held in trust for a debtor confined in prison are
                         exempt in the amount of one-thousand-seven-hundred-
27                       fifty dollars ($1,750.00), or restitution fine or order in the
                         amount of three-hundred-twenty-five dollars ($325.00). If
28                       the debtor is married, each spouse is entitled to a separate
      Claim for Exemption U.S. v. JOHNNY J. ANGUIANO Case NumberC00-4135 M                         17
     Case 3:00-cv-04135-MAG Document 8-3 Filed 02/06/20 Page 18 of 25



 1                       exemption or the spouses may combine their exemptions.
                         CAL. CIV. PROC. CODE § 704.090.
 2
      _____              29.    PUBLIC ASSISTANCE, OR SIMILAR AID                                  $_____
 3                              PROVIDED BY A CHARITABLE ORGANIZATION.
                         Exempt. Persons receiving public assistance have certain
 4                       exemptions of additional property as specified in Welf. &
                         Inst. Code § 17409. CAL. CIV. PROC. CODE §
 5                       104.170; CAL. WELF. & INST. CODE §§ 11002 AND
                         17409.
 6
      _____              30.  TRAVELERS CHECK SALES PROCEEDS HELD                                  $____
 7                            BY SALES AGENT.
                         Exempt except for the sales commission. CAL. FIN.
 8                       CODE § 1875.

 9

10           The statements made in this claim of exemptions are listed at fair market value
      of the property designated, and I certify under penalty of perjury that they are true and
11    correct. See also Judicial Council form EJ-156

12

13    Dated: _________________

14

15    ______________________________                                         ____________________________

16    Debtor's name                                                          Signature of Debtor
      (Please print or type)
17

18

19

20    NOTICE:            IF YOU CLAIM EXEMPTION 10a, 23, OR 24, YOU MUST ALSO
                         COMPLETE AND RETURN THE ATTACHED FINANCIAL
21                       STATEMENT.

22

23

24

25

26

27

28
      Claim for Exemption U.S. v. JOHNNY J. ANGUIANO Case NumberC00-4135 M                                  18
     Case 3:00-cv-04135-MAG Document 8-3 Filed 02/06/20 Page 19 of 25



 1                                        FINANCIAL STATEMENT
                                             (Enforcement of Judgment)
 2    Note:   If you are married, this form must be signed by your spouse unless you and your spouse are
              living separate and apart. If this form is not signed by your spouse, check the applicable box on
 3            the second page in Item 9.

 4            1.      The following persons other than myself depend in whole or in part, on me or my spouse
              for support:
 5                                                                           MONTHLY TAKE HOME
                      NAME               AGE              RELATIONSHIP TO ME            INCOME & SOURCE
 6            a.                                                   Spouse
              b.
 7            c.
              d.
 8
              2.      My monthly income
 9
              a.      My gross monthly pay is:                                           a. $_____________
10
              b.      My payroll deductions are (specify purpose and amount):
11
                      (1)     Federal and state withholding, FICA, and SDI . . . . . . . . . ...$_____________
12                    (2)     _______________________________________________$_____________
13                    (3)     _______________________________________________$_____________
                      (4)     _______________________________________________$_____________
14
                      My TOTAL payroll deduction amount is (add (1) through (4)):        b. $_____________
15
              c.      My monthly take-home pay is (a minus b):                           c. $_____________
16
              d.      Other money I get each month from (specify source):
17
                      ____________________________________________________d. $_____________
18
              e.      TOTAL MONTHLY INCOME (c plus d):                                   e. $_____________
19
              3.      I, my spouse, and my other dependents own the following property:
20
              a.      Cash                                                               a. $_____________
21            b.      Checking, savings, and credit union accounts (list banks):
22                    (1)     ______________________________________________$_____________
23                    (2)     ______________________________________________$_____________
                      (3)     ______________________________________________$_____________
24
                                                                                         b. $_____________
25            c.      Cars, other vehicles, and boat equity (list make, year of each):
26                    (1)     ____________________________________________$_____________
27                    (2)     ____________________________________________$_____________
                      (3)     ____________________________________________$_____________
28
                                                                                     c. $_____________

                                                                                                                 19
     Case 3:00-cv-04135-MAG Document 8-3 Filed 02/06/20 Page 20 of 25


             d.      Real estate equity                                                   d. $_____________
 1
             e.      Other personal property (jewelry, furniture, furs, stocks, bonds, etc.)(list separately):
 2
                                                                                          e. $_____________
 3
             4.      The monthly expenses for me, my spouse, and my other dependents:
 4                   a. Rent or house payment and maintenance                           a. $_____________
                     b. Food and household supplies                                     b. $_____________
 5                   c. Utilities and telephone                                         c. $_____________
                     d. Clothing                                                        d. $_____________
 6                   e. Medical and dental payments                                     e. $_____________
                     f. Insurance (life, health, accident, etc.)                         f. $_____________
 7                   g. School, child care                                              g. $_____________
                     h. Child, spousal support (prior marriage)                         h. $_____________
 8                   i. Transportation & auto expenses (insurance, gas, repair)
                        (list car payments in item 5)                                    i. $_____________
 9                   j. Installment payments (insert total and itemize below in item 5)  j. $_____________
                     k. Laundry and cleaning                                            k. $_____________
10                   l. Entertainment                                                    l. $_____________
                     m. Other (specify)                                                 m. $_____________
11
                     n. TOTAL MONTHLY EXPENSES (add a through m):. . . . . . . . . n. $_____________
12
             5.      I, my spouse, and my other dependents owe the following debts:
13                                                                                          OWED BY
          CREDITOR'S NAME           FOR       MO. PAYMENTS BALANCE OWED                     (State person's name)
14

15

16        (If more space is needed, continue on a blank sheet of paper and attach as Attachment 5.)
              6.     Other facts which support this Claim of Exemption (i.e. unusual medical needs, school
17                   tuition, expenses for recent family emergencies, or other unusual expenses to help your
                     creditor and the judge understand your budget)(describe)(If more space is needed,
18                   continue on a blank sheet of paper and attach as Attachment 6.)

19
             7. ____ An earnings withholding order is now in effect with respect to my earnings or those of
20                   my spouse or dependents named in item 1 (specify each person's name and monthly
                     amount):
21
             8. ____ A wage assignment for support is now in effect with respect to my earnings or those of
22                   my spouse or dependents named in item 1 (specify each person's name and monthly
                     amount):
23
             9. ____ My spouse has signed below.
24             ____ I have no spouse.
               ____ My spouse and I are living separate and apart.
25
             I certify under penalty of perjury that the foregoing is true and correct.
26
      ..............................                 _______________________________________________
27    Date and Type or print name                                          Signature

28    ..............................                 _______________________________________________
      Date and Type or print name of spouse                          Signature of spouse

                                                                                                                 20
     Case 3:00-cv-04135-MAG Document 8-3 Filed 02/06/20 Page 21 of 25



 1

 2

 3

 4

 5

 6

 7

 8                      IN THE UNITED STATES DISTRICT COURT

 9                  FOR THE NORTHERN DISTRICT OF CALIFORNIA

10
      UNITED STATES OF AMERICA,
11                                                  Case No. C00-4135 M
                               Plaintiff,
12
                        v.
13
      JOHNNY J. ANGUIANO,
14                                                  REQUEST FOR HEARING ON CLAIM
                                                    OF EXEMPTION
15                                                  (28 U.S.C. § 3202(b))
                               Defendant,
16

17                      and

18    SAN FRANCISCO GIANTS,
                           Garnishee.
19    ________________________________/

20         [ ]   I request that the Court hold a hearing in this matter.

21         [ ]   I also request that the hearing be held within 5 days or as soon
                 thereafter as possible.
22
           [ ]   I claim an exemption in the property that the United States is taking.
23               See the attached CLAIM FOR EXEMPTION FORM.

24    Dated: ____________              Signature:   _____________________________

25                                     Name:   ________________________________
                                                  (Type or print)
26
      Address: ________________________________________________________
27
      Telephone Number: _____________________(Include hom e and
28                                           daytime phone numbers)
                       _____________________

                                                                                          21
     Case 3:00-cv-04135-MAG Document 8-3 Filed 02/06/20 Page 22 of 25



 1                                     CERTIFICATE OF SERVICE

 2              I,____________________, declare:

 3              That I am a citizen of the United States and live in the County of

 4    _____________________________ (city ), California; that my address is

 5    _____________________________________________________________; that I

 6    am over the age of eighteen years; and that I am not a party to the above-entitled

 7    action;

 8              That on ___________________ (date), I deposited in the United States m ail, in

 9    an envelope bearing the requisite postage, a copy of:

10
                        REQUEST FOR HEARING ON CLAIM OF EXEMPTION
11
      addressed to:
12
                Michael Cosentino
13              Counsel for the United States
                P.O. Box 129
14              Alameda, CA 94501

15    at their last known addresses at which place there is service by United States mail.

16              This Certificate is executed on ___________________ (date),

17    at_________________________ (city), California.

18              I certify under penalty of perjury that the foregoing is true and correct.

19

20                                                         ____________________________

21                                                         (Sign above and type or print name
                                                                        below)
22

23

24

25

26

27

28
     Case 3:00-cv-04135-MAG Document 8-3 Filed 02/06/20 Page 23 of 25



 1

 2

 3

 4

 5

 6

 7

 8                                   IN THE UNITED STATES DISTRICT COURT

 9                              FOR THE NORTHERN DISTRICT OF CALIFORNIA

10
      UNITED STATES OF AMERICA,
11                                                                            Case No. C00-4135 M
                                               Plaintiff,
12
                                     v.
13
      JOHNNY J. ANGUIANO,
14
                                               Defendant,
15
                                     and                                      OBJECTION TO GARNISHEE'S
16                                                                            ANSWER AND REQUEST FOR
                                                                              HEARING
17    SAN FRANCISCO GIANTS,                                                   (28 U.S.C. § 3205(c)(5))

18                         Garnishee.
      ________________________________/
19

20             I, JOHNNY J. ANGUIANO, Defendant, hereby object to the answer of the

21    Garnishee, SAN FRANCISCO GIANTS, on the following grounds:

22    1.      The earnings and property listed in the Garnishee’s Answer are not subject to

23    garnishment by the United States for the following reasons:

24            a.        __________________________________________________________

25                      __________________________________________________________

26            b.        __________________________________________________________

27                      __________________________________________________________

28
      Objection to Garnishee's Answer and Request for Hearing JOHNNY J. ANGUIANO C00-4135 M              1
     Case 3:00-cv-04135-MAG Document 8-3 Filed 02/06/20 Page 24 of 25


              c.        __________________________________________________________
 1
                        __________________________________________________________
 2
              d.        __________________________________________________________
 3
                        __________________________________________________________
 4
      2.      I further object to the answer of the Garnishee because:
 5
              a.        __________________________________________________________
 6
                        __________________________________________________________
 7
              b.        __________________________________________________________
 8
                        __________________________________________________________
 9
              c.        __________________________________________________________
10
                        __________________________________________________________
11
              d.        __________________________________________________________
12
                        __________________________________________________________
13

14
              I FURTHER REQUEST that the Court hold a hearing in this matter.
15

16
      Dated: ____________                                         Signature: __________________________
17
                                                                  Name: _____________________________
18                                                                      (Type or print)

19                                                     Address: ___________________________

20                                                                    ___________________________

21                                                                    ___________________________

22                                   Telephone Number: _________________________
                                                           (Include home and
23                                                         daytime phone numbers)

24

25

26

27

28
      Objection to Garnishee's Answer and Request for Hearing JOHNNY J. ANGUIANO C00-4135 M               2
     Case 3:00-cv-04135-MAG Document 8-3 Filed 02/06/20 Page 25 of 25



 1                                                CERTIFICATE OF SERVICE

 2            I,____________________, declare:

 3            That I am a citizen of the United States and live in the County of

 4    _____________________________ (city ), California; that my address is

 5    _____________________________________________________________; that I

 6    am over the age of eighteen years; and that I am not a party to the above-entitled

 7    action;

 8            That on ___________________ (date), I deposited in the United States m ail, in

 9    an envelope bearing the requisite postage, a copy of:

10                                    OBJECTION TO GARNISHEE’S ANSWER
                                          AND REQUEST FOR HEARING
11    addressed to:

12    Attn: Payroll Department
      SAN FRANCISCO GIANTS
13    AT&T Park, 24 Willie Mays Plaza
      San Francisco, CA 94107
14
      and,
15
      Michael Cosentino
16    Counsel for the United States
      P.O. Box 129
17    Alameda, CA 94501

18    at their last known addresses at which place there is service by United States mail.

19            This Certificate is executed on ___________________ (date),

20    at_________________________ (city), California.

21            I certify under penalty of perjury that the foregoing is true and correct.

22

23                                                                          ____________________________

24                                                                          (Sign above and type or print name
                                                                                         below)
25

26

27

28
      Objection to Garnishee's Answer and Request for Hearing JOHNNY J. ANGUIANO C00-4135 M
